Citation Nr: 1732671	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of noise exposure in active service.  

2.  The Veteran's tinnitus is the result of noise exposure in active service.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. §§ 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.   The criteria for establishing service connection for tinnitus have been met.  See 38 U.S.C.A. §§ 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from August 1968 to May 1973.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified at an April 2016 Board hearing before the undersigned.  
 
The Veteran generally contends that his current bilateral hearing loss and tinnitus were more likely than not caused by his in-service noise exposure.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Board finds that the Veteran currently has bilateral hearing loss and tinnitus for VA purposes.  See 38 C.F.R. § 3.385; June 2012 private opinion; September 2012 VA examination; February 2013 VA examination; December 2013 private opinion; April 2014 private opinion; credible lay testimony from the April 2016 hearing; June 2016 private opinion; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Second, the Veteran has established an in-service event or injury.  See DD Form 214 (military occupation specialty of helicopter repairman, which indicates moderate exposure to noise); credible lay testimony from the April 2016 hearing (consistent with his circumstances of service).  

Thus, the Veteran's claims turns on whether his bilateral hearing loss and tinnitus are the result of his service noise exposure.  

Service treatment records indicated that the Veteran had hearing within normal limits upon entry into, and separation from, service.  

In a June 2012 opinion, a private audiologist stated that the Veteran was examined in January 2012 and presented with bilateral hearing loss.  The provider noted that the Veteran experienced extensive, in-service noise exposure and that the degree and configuration of his hearing loss suggested that it was "most likely related to the service and the extensive levels of noise he was exposed to for such a long period of time." 

In September 2012, the Veteran was afforded a VA audiological examination.  He reported long-standing tinnitus, hearing loss that had worsened in the last 1 to 3 years, and a history of noise exposure.  The examiner collected audiological data, but did not opine regarding nexus to service.   

In February 2013, the Veteran was afforded a VA audiological examination.  The Veteran reported military noise exposure of helicopters; M1 rifles, M60 machine guns; the Veteran denied vocational noise, but reported recreational noise exposure from hunting and motorcycles.  He reported tinnitus with onset in the last two years (although in later hearing testimony he clarified that he had experienced tinnitus since the end of his service period).  The examiner opined that the Veteran's bilateral hearing loss was not related to service and provided the following rationale: (1) hearing was normal at separation; and (2) there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  The examiner also indicated that hearing loss existed prior to service, but was not aggravated by service, and provided the following rationale: (1) right ear hearing was better at separation than at induction; and (2) left ear hearing was normal at induction and separation.  The examiner further opined that the Veteran's tinnitus was less likely than not caused by service because the date of onset was not related to military service.     

A December 2013 opinion by a private provider stated that the Veteran's duties as a helicopter mechanic (working on running engines, aircrafts taking off and landing, and test firing on board weapons), "certainly exposed him to high levels of noise which can cause acoustic trauma to the hearing nerve."  The provider explained that the Veteran's type of disabilities (bilateral mild to moderately-severe precipitous sensorineural hearing loss and bilateral tinnitus more so in the right ear) was a "classic noise[-]induced hearing loss."  The examiner stated that, although the Veteran's hearing may have been normal at the time of discharge, "that was forty years ago and it can take decades for acoustic trauma to manifest into a measurable hearing loss and tinnitus."  

An April 2014 opinion by a private audiologist stated that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to service.  The Veteran reported long-term exposure to the intense noise of helicopter thrusters and propeller engines during his five years as a helicopter mechanic; the Veteran also reported frequent exposure to gunfire during his service period.  The Veteran stated that these noises frequently exceeded comfortable and/or safe levels for exposure, and he was never offered hearing protection during this time.  The provider noted that no service records were available to review, so he could not determine whether he had a shift from baseline when he began the military.  However, the provider explained that "continued exposure to excessive noise, especially intense impulse noise such as gunfire, is well-documented in the literature to cause hearing loss and/or tinnitus" and "[a]s a result, tinnitus is quite frequently seen in patients with noise-induced hearing loss."  Lastly, the provider noted that the Veteran had a "confirmed noise-notch centered around 4kHz in both ears."  

During the April 2016 hearing, the Veteran testified that he started noticing hearing loss and tinnitus toward the end of his service period.  The Veteran testified that he was a student and "hamburger flipper" before service and was an air courier, salesman, and truck driver post-service.  He said that he was never around loud equipment or noises in any of those jobs.  He also testified that tinnitus had been constant since the end of his service period.  

A June 2016 opinion, by the same private audiologist who wrote the April 2014 opinion, clarified and expounded prior statements.  The provider again opined that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to his service.  The provider incorporated his rationale from the prior opinion, but added that a 2005 joint report ("Noise and Military Service: Implications for Hearing Loss and Tinnitus" by the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present) concluded that the possibility of delayed onset hearing loss "could not [be] definitively rule[d] out."  The provider added that a 1983 article ("Delayed effects of noise on the ear" by Borg E.) concluded that "while the delayed effects of noise are normally small, exposure might trigger a pronounced hearing loss in subjects with fragile ears."  Based on this information, the provider stated that "it is reasonable to assume that the amount of noise exposure [the Veteran] was exposed to may have contributed to his current conditions."    

Based on the aforementioned evidence, the Board finds that service connection for hearing loss and tinnitus is warranted.  The Veteran has presented four private opinions from three private providers who opined that a positive nexus existed between the type of the Veteran's bilateral hearing loss and his in-service noise exposure.  Further, these providers in combination considered an accurate history, provided a definitive opinion and supported that opinion with an adequate rationale.  

Although the February 2013 VA examiner provided a negative nexus opinion, the evidence is in at least equipoise on the question of nexus.  The preponderance of the evidence weighs in favor of a finding that the Veteran's tinnitus is etiologically related to his service.  Therefore, service connection for both disabilities is warranted and granted.            



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


